NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



NU-BEST WHIPLASH INJURY                   )
CENTER, INC.,                             )
                                          )
              Appellant,                  )
                                          )
v.                                        )    Case No. 2D16-2816
                                          )
STATE FARM MUTUAL                         )
AUTOMOBILE INSURANCE                      )
COMPANY,                                  )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 13, 2018.

Appeal from the Circuit Court for
Pinellas County; Bruce Boyer, Judge.

Lawrence H. Liebling of Liebling &
Liebling, Safety Harbor, for Appellant.

Nancy A. Copperthwaite, Sandra L.
Heller and Lorayne Perez of Akerman
LLP, Miami and Fort Lauderdale; and
Daniel A. Shapiro of Cole, Scott &
Kissane, P.A., Tampa, for Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and SILBERMAN and ROTHSTEIN-YOUAKIM, JJ., Concur.